Case: 1:16-cv-08637 Document #: 3932 Filed: 10/26/20 Page 1 of 1 PageID #:265483

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 26, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: Motion hearing held on
10/26/2020 regarding Direct Purchaser Plaintiffs' motion for final approval of the
settlements with Defendants Peco Food, Inc., George's, Inc., George's Farms, Inc., and
Amick Farms, LLC [3757]. No objections to the settlement were raised. The Court finds
that the settlements meet the requirements for approval. Motion for final approval of the
settlements [3757] is granted. Enter orders. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
